As Filed with the Securities and Exchange Commission on February 17, 2012 File No. 333-36975 File No. 811-08397 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 /X/ PRE-EFFECTIVE AMENDMENT NO. // POST-EFFECTIVE AMENDMENT NO. 30 /X/ AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 /X/ AMENDMENT NO. 33 /X/ THE MARSICO INVESTMENT FUND (Exact Name of Registrant as Specified in Charter) 1, SUITE 1600 DENVER, CO 80202 (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, including Area Code: 1-888-860-8686 CHRISTOPHER J. MARSICO The Marsico Investment Fund 1200 17th Street, Suite 1600 Denver, CO80202 (Name and address of agent for service of process) COPIES TO: SANDER M. BIEBER, ESQ. Dechert LLP 1treet, N.W. Washington, D.C.20006 Approximate Date of Proposed Public Offering: Effective Date of this Post-Effective Amendment. It is proposed that this filing will become effective (check the appropriate box): [X] Immediately upon filing pursuant to paragraph (b) [] On (date) pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] On (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] On (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE This Post-Effective Amendment (“PEA”) No. 33 to the Registration Statement of The Marsico Investment Fund (the “Trust”) on Form N-1A is being filed for the sole purpose of filing an interactive data file relating to the information provided inPEA No. 31 to the Trust’s Registration Statement in response to Items 2, 3 and 4 of Form N-1A. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all the requirements for effectiveness of this Post-Effective Amendment to its Registration Statement under Rule 485(b) under the Securities Act of 1933 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Washington in the District of Columbia, on this 17th day of February, 2012. THE MARSICO INVESTMENT FUND By: /s/Thomas F. Marsico Thomas F. Marsico* PRESIDENT By: /s/Sander M. Bieber Sander M. Bieber As ATTORNEY-IN-FACT Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities and on the date indicated: SIGNATURE TITLE DATE /s/ Thomas F. Marsico Trustee, President and Chief Executive Officer February 17, 2012 Thomas F. Marsico* /s/ Christopher J. Marsico Trustee, Executive Vice President and Chief February 17, 2012 Christopher J. Marsico*** Operating Officer (Principal Executive Officer) /s/ Walter A. Koelbel, Jr. Trustee February 17, 2012 Walter A. Koelbel, Jr.* /s/ Michael D. Rierson Trustee February 17, 2012 Michael D. Rierson* /s/ Bruce E. Stangle Trustee February 17, 2012 Bruce E. Stangle**** /s/ Joseph T. Willett Trustee February 17, 2012 Joseph T. Willett* /s/ Jay S. Goodgold Trustee February 17, 2012 Jay S. Goodgold** /s/ Elizabeth Hoffman Trustee February 17, 2012 Elizabeth Hoffman** By: /s/ Sander M. Bieber Sander M. Bieber As ATTORNEY-IN-FACT * Pursuant to power of attorney filed in Registrant’s Registration Statement (333-36975) on January 31, 2006 and incorporated herein by reference. ** Pursuant to power of attorney filed in Registrant’s Registration Statement (333-36975) on October 4, 2006 and incorporated herein by reference. *** Pursuant to power of attorney filed in Registrant’s Registration Statement (333-36975) on December 3, 2007 and incorporated herein by reference. **** Pursuant to power of attorney filed in Registrant’s Registration Statement (333-36975) on October 14, 2010 and incorporated herein by reference. EXHIBITINDEX EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
